
	

114 HR 4159 IH: Access to Military Service Records Act of 2015
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4159
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2015
			Mr. Higgins introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To limit the fees charged by the National Archives and Records Administration to veterans for
			 military service records, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Access to Military Service Records Act of 2015. 2.Limitation on fees charged by the National Archives and Records Administration to veterans for military service recordsSection 2116 of title 44, United States Code, is amended by adding at the end the following:
			
 (d)Notwithstanding subsection (c), in the case of a military service record of an individual, the Archivist may not charge to such individual (or, if such individual is deceased, the next of kin or immediate family of such individual) more than the cost of mailing such record..
		
